853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas K. WHITE, Petitioner-Appellant,v.Ivan WHITE, Warden, Respondent-Appellee,
No. 88-5653.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the magistrate entered an order on May 9, 1988, allowing the petitioner to respond within 20 days to the motion to dismiss his petition for a writ of habeas corpus filed by the respondents on April 20, 1988.  The petitioner appealed from that order on May 23, 1988.


3
An order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir.1984).  The magistrate was not given plenary jurisdiction in this case.  The order was filed as provided by 28 U.S.C. Sec. 636(b)(1).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.